ACCEPTED
                                                                                                      01-15-00068-CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
January 28, 2015                                                                                1/28/2015 12:04:23 PM
                                                                                                  CHRISTOPHER PRINE
Page 1                                                                                                         CLERK




                                                                                   FILED IN
                                                                           1st COURT OF APPEALS
                                                                               HOUSTON, TEXAS
Rebecca E. Bell-Stanton                                                    1/28/2015 12:04:23 PM
Partner                                                                    CHRISTOPHER      A. PRINE
                                                                                  rbell@feesmith.com
972-980-3262 Direct Dial                                                             Clerk

                                         January 28, 2015

Via E-Filing
Christopher Prine
Clerk, First Court of Appeals
301 Fannin, 2nd Floor
Houston, Texas 77002

        Re:     Case No. 01-15-00068-CV; In Re Sunbelt Rentals, Inc.
                Our File No.: SBR.5539

Mr. Prine:

         Please allow this correspondence to advise the Court Relator Sunbelt Rentals, Inc. will be
filing a Reply Memorandum in Support of its Motion for Temporary Relief this afternoon.
Additionally, Relator will be filing a formal Reply Brief to the Response last evening and intend
to file same no later than Monday, February 2, 2015.

        Thank you for your attention to this matter.

                                              Very truly yours,

                                              FEE, SMITH, SHARP & VITULLO, L.L.P.



                                              Rebecca E. Bell-Stanton



cc:     Scott Hooper (Via E-Service and Electronic Mail)
        John H. Kim (Via E-Service and Electronic Mail)